123 F.3d 1298w
97 Cal. Daily Op. Serv. 7064, 97 Daily JournalD.A.R. 11,420ALASKA CENTER FOR THE ENVIRONMENT;  Alaska WildernessRecreation and Tourism Association;  AlaskaWildlife Alliance;  and Trustees forAlaska, Plaintiffs-Appellants,v.Carl S. ARMBRISTER, Director, Office of Planning andProgram;  Federal Highway Administration;  Phil Janik,Regional Forester, Alaska Region, U.S. Forest Service;  U.S.Forest Service;  Prince William Sound Economic DevelopmentCouncil, Inc., Defendants-Appellees,andAlaska Visitors Association;  Chugach Alaska Corporation;City of Whittier;  Alaska State District Councilof Laborers;  State of Alaska,Defendant-Intervenors-Appellees.
No. 97-35503.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 15, 1997.Decided Sept. 2, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION